DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 9/16/2020 and is a DIV of 16/520626 (7/24/2019, US Pat 10815202) which is a DIV of 15/755436 (2/26/2018, US Pat 10501419) which is a 371 of PCT/IB2016/055274(9/2/2016) which claims foreign priority to India 5696/CHE/2015 (10/23/2015) and INDIA 5222/CHE/2015 (9/30/2015) and INDIA 4640/CHE/2015 9/2/2015).  Claims 31, 34, 36, 38, 40, 41, 47, 48, 51-53, 55-66, 68, 70, 72, 74-79, 8-83, 85, 87, 94 and 116 are before the Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/135096.  WO teaches compounds VIIb, X and XIII of claim 94 in reaction scheme 5 and formula VI on page 4.  This anticipates these compounds.

Allowable Subject Matter
Claims 31, 34, 36, 38, 40, 41, 47, 48, 51-53, 55-66, 68, 70, 72, 74-79, 8-83, 85, 87 and 116  are free of prior art.  The closest prior art is WO2014/135096 which teaches a similar process for making ivacaftor but uses different process.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8-4pm EST Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625